Exhibit 10.2

 

 

[***]

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy

 

 

 

 

 

 

 

STOCK PURCHASE AGREEMENT

dated as of October 6, 2017

between

KALVISTA PHARMACEUTICALS, INC.,

and

MERCK SHARP & DOHME CORP.

 

 



NY: 1071082-10



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I Definitions

1

 

Article II Purchase and Sale of Shares

5

 

 

Section 2.01. Purchase and Sale

5

 

 

Section 2.02. Closing; Deliver

5

 

Article III Representations and Warranties of the Company

5

 

 

Section 3.01. Organization and Standing

5

 

 

Section 3.02. Authority; Noncontravention

5

 

 

Section 3.03. Capitalization

6

 

 

Section 3.04. Valid Issuance

7

 

 

Section 3.05. Poison Pill

7

 

 

Section 3.06. Absence of Certain Changes

7

 

 

Section 3.07. SEC Filings

8

 

 

Section 3.08. Litigation

8

 

 

Section 3.09. Financial Statements

8

 

 

Section 3.10. Compliance with NASDAQ Continued Listing Requirements

8

 

 

Section 3.11. Brokers and Finders

9

 

 

Section 3.12. Subsidiaries.

9

 

 

Section 3.13. Compliance with Laws.

9

 

 

Section 3.14. Accounting Controls and Disclosure Controls

9

 

 

Section 3.15. No Integration.

10

 

 

Section 3.16. OFAC.

10

 

 

Section 3.17. Intellectual Property.

10

 

 

Section 3.18. Regulatory Matters.

11

 

 

Section 3.19. Title to Assets.

12

 

 

Section 3.20. Insurance.

12

 

 

Section 3.21. ERISA.

12

 

 

Section 3.22. Labor Disputes.

12

 

Article IV Representations and Warranties of Investor

13

 

 

Section 4.01. Organization and Standing

13

 

 

Section 4.02. Authority; Non-Contravention

13

 

 

Section 4.03. Status and Investment Intent of Investor

13

 

 

Section 4.04. Brokers

14

 

Article V Covenants

14

 

 

Section 5.01. Reservation and Listing of Shares

14

 

 

Section 5.02. Lock-Up

14

 

 

Section 5.03. Standstill

14

 

 

Section 5.04. Public Disclosure

16

 

 

Section 5.05. Securities Law Matters

16

 

 

Section 5.06. Voting Agreement

17

 

[***]Confidential Treatment Requested.

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

Article VI Registration Rights

17

 

 

Section 6.01. Shelf Registration on Form S-3

17

 

 

Section 6.02. Registration Procedures

19

 

 

Section 6.03. Registration Expenses

20

 

 

Section 6.04. Indemnification

21

 

 

Section 6.05. Dispositions

23

 

 

Section 6.06. Assignment of Registration Rights

23

 

 

Section 6.07. SEC Reports.

23

 

Article VII Survival and Indemnification

23

 

 

Section 7.01. Survival

23

 

 

Section 7.02. Indemnification

23

 

 

Section 7.03. Conduct of Indemnification Proceedings

24

 

Article VIII Miscellaneous

24

 

 

Section 8.01. Governing Law

24

 

 

Section 8.02. Dispute Resolution

24

 

 

Section 8.03. Equitable Remedies; Specific Performance

24

 

 

Section 8.04. Counterparts

25

 

 

Section 8.05. Titles and Subtitles

25

 

 

Section 8.06. Notices

25

 

 

Section 8.07. Expenses

26

 

 

Section 8.08. Amendments and Waivers

26

 

 

Section 8.09. Delays or Omissions

26

 

 

Section 8.10. Severability.

26

 

 

Section 8.11. Entire Agreement

26

 

 

Section 8.12. No Third Party Beneficiaries; Assignment.

27

 

 

Section 8.13. Interpretation and Construction

27

 

 

Section 8.14. Further Assurances

27

 

 

 

[***]Confidential Treatment Requested.

ii

--------------------------------------------------------------------------------

 

This STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into as of
October 6, 2017, by and between KalVista Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Merck Sharp & Dohm Corp., a New Jersey
corporation (“Investor” and together with the Company, the “Parties”).

PRELIMINARY STATEMENTS

Investor desires to purchase from the Company, and the Company desires to sell
and issue to Investor, upon the terms and conditions stated in this Agreement,
1,070,589 shares of the Company’s Common Stock, par value $0.001 per share
(“Common Stock,” together with any securities into which such shares may be
reclassified, whether by merger, charter amendment or otherwise, the “Shares”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

Article I

Definitions

Capitalized terms used in this Agreement shall have the meanings indicated below
or elsewhere in this Agreement:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person (for the purposes of this definition “control,” when used with respect to
any specified Person, means the actual power to direct the management and
policies of such Person, directly or indirectly, whether through ownership of at
least 50% of the voting securities of such Person or by contract or otherwise;
and the terms “controlling” and “controlled” shall have meanings correlative to
the foregoing); provided that, with respect to Investor, the term “Affiliate”
shall not include any employee benefit plan of Investor or its Affiliates.

“Agreement” has the meaning set forth in the Preamble.

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than Saturday, Sunday or any other day on
which banking institutions in New York, New York are permitted or required by
applicable law to remain closed.

“Change of Control of the Company” means (a) a merger, consolidation,
recapitalization or other reorganization of the Company, unless securities
representing more than 50% of the total combined voting power of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the Persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction; (b) a sale, transfer, exclusive license or other
disposition of all or substantially all of the Company’s assets or all or a
majority of the Company’s assets which relate to the IVT Option or Oral DME
Option (each as defined in the Option Agreement), or any plan of dissolution or
liquidation of the Company; or (c) the closing of any transaction or series of
transactions to which any Person or any group of Persons comprising a “group”
within the meaning of Rule 13d-5(b)(1) of the Exchange Act becomes directly or
indirectly the beneficial owner (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing (or convertible into or exercisable for
securities possessing) more than 50% of the total combined voting power of the
Company’s securities (as measured in terms of the power to vote with respect to
the election

[***]Confidential Treatment Requested.

1



--------------------------------------------------------------------------------

 

of Board members) outstanding immediately after the consummation of such
transaction or series of transactions, whether such transaction involves a
direct issuance from the Company or the acquisition of outstanding securities
held by one or more of the Company’s existing stockholders.

“Closing” has the meaning set forth in Section 2.02.

“Closing Date” has the meaning set forth in Section 2.02.

“Common Stock” has the meaning set forth in the Preliminary Statements.

“Company” has the meaning set forth in the Preamble.

“Company Permit” has the meaning set forth in Section 3.13(b).

“Competing Bid” means an offer by any Standstill Party to acquire Voting Stock
of the Company that, if consummated, would result in a Change of Control of the
Company; provided that such offer is made at a time that follows a publicly
announced offer by another Person (other than any Standstill Party) that, if
consummated, would result in a Change of Control of the Company and during such
time as such offer is effective.

“Effect” means any change, event, circumstance, condition or effect.

“Effectiveness Period” has the meaning set forth in Section 6.01(b).

“ERISA” has the meaning set forth in Section 3.21.

“ERISA Affiliate” has the meaning set forth in Section 3.21.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FCPA” has the meaning set forth in Section 3.13(c).

“FDA” means the United States Food and Drug Administration or any successor
agency thereto.

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means any federal, state, county, city or other
political subdivision authority, department, court, agency or official, or any
non-governmental self-regulatory organization, agency, commission or authority.

“Indemnified Party” has the meaning set forth in Section 6.04(c).

“Indemnifying Party” has the meaning set forth in Section 6.04(c).

“Intellectual Property” has the meaning set forth in Section 3.17(a).

“Interference” has the meaning set forth in Section 6.01(g).

“Investor” has the meaning set forth in the Preamble.

[***]Confidential Treatment Requested.

2



--------------------------------------------------------------------------------

 

“Investor Controlled Entity” means an entity of which Investor collectively owns
or controls, directly or indirectly, not less than a majority of the outstanding
voting power entitled to vote in the election of directors of such entity (or,
in the event the entity is not a corporation, the governing members, board or
other similar body of such entity).

“KalVista UK” means KalVista Pharmaceuticals Limited, a wholly owned subsidiary
of the Company.

“Lock-Up Period” means the period from and after the Closing Date until the
earliest to occur of [***]

“Losses” means any and all losses, claims, damages, liabilities, judgments,
awards, penalties, fines, amounts paid in settlement and costs and expenses,
including reasonable attorneys’ fees.

“Material Adverse Effect” means any Effect that, individually or when taken
together with all other Effects, has had, or would be reasonably expected to
have, a material adverse effect on (a) the legality, validity or enforceability
of any of the Transaction Documents; (b) the results of operations, assets,
business or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole on a consolidated basis; or (c) the Company’s
ability to perform on a timely basis its obligations under any of the
Transaction Documents.

“Material Contract” means any contract, instrument or other agreement to which
the Company or any of its subsidiaries is a party or by which it is bound that
is material to the business of the Company and its subsidiaries, taken as a
whole, including those that have been filed or were required to have been filed
as an exhibit to the SEC Filings pursuant to Item 601(b)(4) or
Item 601(b)(10) of Regulation S-K.

“NASDAQ” means The NASDAQ Stock Market LLC.

“Option Agreement” means that Option Agreement entered into on even date hereof
between KalVista UK and Merck Sharp & Dohme Corp., an Affiliate of Investor,
pursuant to which, among other things, the Company granted to Merck Sharp &
Dohme Corp. exclusive options to acquire certain compounds and related programs
of KalVista UK.

“OFAC” has the meaning set forth in Section 3.16.

“Parent Entity” means any entity that owns, directly or indirectly, at least a
majority of the outstanding voting power entitled to vote in the election of
directors of Investor.

“Parties” has the meaning set forth in the Preamble.

“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a Governmental
Authority.

“Pension Plan” has the meaning set forth in Section 3.21.

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by a Registration Statement, and
all other amendments and supplements to the Prospectus including

[***]Confidential Treatment Requested.

3



--------------------------------------------------------------------------------

 

post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

“Purchase Price” has the meaning set forth in Section 2.01.

“Registrable Securities” means the Shares issued or issuable pursuant to the
Transaction Documents, together with any securities issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing.

“Registration Statement” means a registration statement filed under Article VI,
including (in each case) the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Filings” has the meaning set forth in Section 3.03.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” has the meaning set forth in the Preliminary Statements.

“Standstill Parties” has the meaning set forth in Section 5.03(a).

“Standstill Period” means the period from and after the Closing Date [***]

“Transaction Documents” means this Agreement, the Voting Agreement and any
schedules and exhibits attached hereto or thereto.

“Voting Agreement” has the meaning set forth in Section 5.06.

“Voting Stock” means shares of Common Stock and any other securities of the
Company having the ordinary power to vote in the election of members of the
Board.

“10-K” means the Annual Report on Form 10-K for the fiscal year ended April 30,
2017, filed by the Company with the SEC.

“13D Group” means any group of Persons that would be required under
Section 13(d) of the Exchange Act, and the rules and regulations promulgated
thereunder, to file a statement on Schedule 13D or Schedule 13G with the SEC as
a “person” within the meaning of Section 13(d)(3) of the Exchange Act if such
group beneficially owned Voting Stock representing more than 5% of any class of
Voting Stock then outstanding.

Article II

Purchase and Sale of Shares

Section 2.01. Purchase and Sale

.  Subject to the terms and conditions of this Agreement, Investor shall
purchase, and the Company shall sell and issue to Investor, the Shares in
exchange for an aggregate amount equal to $9,100,006.50 (the “Purchase
Price”).  

[***]Confidential Treatment Requested.

4



--------------------------------------------------------------------------------

 

Section 2.02. Closing; Delivery

.  The purchase and sale of the Shares (the “Closing”) shall take place
concurrently with the execution and delivery of this Agreement.  At the Closing,
(a) the Company shall deliver to Investor the Shares, in uncertificated form,
and provide appropriate evidence of such issuance in Investor’s name, and (b)
Investor shall wire immediately available funds to an account designated by the
Company in writing in an amount equal the Purchase Price.  The “Closing Date”
means the date on which the Closing occurs.  The Closing of the purchase and
sale of the Shares shall take place at the Washington, D.C. offices of Covington
& Burling LLP, or at such other location and on such other date as the Company
and Investor shall mutually agree.

Article III

Representations and Warranties of the Company

The Company hereby represents and warrants to Investor that:

Section 3.01. Organization and Standing

.  The Company and each of its subsidiaries are duly organized, validly existing
and in good standing, to the extent applicable, under the laws of their
respective jurisdictions of organization.  The Company and each of its
subsidiaries have the corporate or limited liability company power, as
applicable, and authority to own, lease and operate their respective assets and
properties and to conduct their respective businesses.  Each of the Company and
its subsidiaries is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the nature of its businesses conducted or
property owned by it make such qualification necessary, except where the failure
to be so qualified and in good standing would not have a Material Adverse
Effect.  The Company is not in violation of any of the provisions of its
Certificate of Incorporation or Bylaws.

Section 3.02. Authority; Noncontravention

.

(a)The Company has all requisite corporate power and authority to enter into the
Transaction Documents, to carry out its obligations thereunder and to consummate
the transactions contemplated thereunder.  The execution and delivery of the
Transaction Documents, the performance by the Company of its obligations
thereunder and the consummation of the transactions contemplated thereunder have
been duly authorized by all requisite corporate action on the part of the
Company.  The Transaction Documents have been duly executed and delivered by the
Company and constitute the legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as may be
limited by applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or other applicable law of general application relating to or
affecting the enforcement of creditors rights’ generally.  The Board, by
resolutions duly adopted (and not thereafter modified or rescinded) by the vote
of the Board, has approved and adopted the Transaction Documents and determined
that the terms and conditions of the Transaction Documents are advisable and in
the best interests of the Company and its stockholders.  The adoption of the
Transaction Documents and issuance of the Shares does not require the vote or
approval of the holders of the Common Stock or the holders of any securities in
the Company’s subsidiaries.

(b)The execution, delivery and performance of the Transaction Documents by the
Company, and the consummation of the transactions contemplated thereunder,
including the issuance of the Shares, do not and will not (i) conflict with, or
result in any violation of, or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any benefit under any provision of the
certificate of incorporation or bylaws of the Company, in each case as amended
to date; (ii) require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default or event
that, with or without notice or lapse of time or both, would constitute a
default under, result in the acceleration of or create in any third party the
right to accelerate, terminate, modify or cancel any Material Contract;
(iii) conflict with, or result in any violation of or breach of,

[***]Confidential Treatment Requested.

5



--------------------------------------------------------------------------------

 

any provision of any applicable statute, rule, regulation, order or other legal
requirement of any Governmental Authority having jurisdiction over the Company,
any of its subsidiaries or any of their respective assets or properties; or (iv)
result in any encumbrance upon the Shares, other than as contemplated by this
Agreement or imposed by applicable securities laws, or on any of the properties
or assets of the Company or any subsidiary, except, in the case of clause (ii)
or (iii), as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(c)No consent, approval, permit, order or authorization of, or registration,
declaration or filing with, any Governmental Authority is required by or with
respect to the Company in connection with the execution and delivery of the
Transaction Documents or the consummation of the transactions contemplated
thereunder, except for (i) the filing of a Current Report on Form 8-K within
four Business Days of the Closing Date reporting the transactions contemplated
by the Transaction Documents with the SEC; (ii) the application to the NASDAQ
for the listing of the Shares for trading thereon in the time and manner
required thereby; and (iii) such other consents, approvals, filings, licenses,
permits or authorizations, declarations or registrations that, if not obtained,
made or given, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  

Section 3.03. Capitalization

. The Company has the capitalization set forth in the 10-K as of the date set
forth therein, and all other reports filed by the Company pursuant to the
Exchange Act since the filing of the 10-K and prior to the date hereof as of the
respective dates set forth therein (collectively, the “SEC Filings”).  All of
the issued and outstanding shares of the Company’s capital stock have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights and were issued in full compliance with applicable legal
requirements and all material requirements set forth in applicable Material
Contracts.  No Person is entitled to pre-emptive or similar statutory or
contractual rights with respect to any securities of the Company.  Except as
described in the SEC Filings, there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company is or may be obligated to issue any equity
securities of any kind, except for securities that may be granted to employees
of the Company under the Company’s existing equity incentive plan subsequent to
the date of the SEC Filings.  Except as described in the SEC Filings, there are
no voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among the Company and any of the
stockholders of the Company relating to the securities of the Company held by
them.  Except as described in the SEC Filings and in this Agreement, no Person
has the right to require the Company to register any securities of the Company
under the Securities Act, whether on a demand basis or in connection with the
registration of securities of the Company for its own account or for the account
of any other Person.  Except as described in the SEC Filings, there are no
material profit participation or phantom equity awards, interests, or rights
with respect to the Company or its capital stock issued to or held by any
current or former director, officer, employee or consultant of the Company.  The
Common Stock has been registered pursuant to Section 12(b) of the Exchange Act
and is authorized for trading on the NASDAQ under the trading symbol “KALV”, and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock from the NASDAQ, nor has the
Company received any notification that the SEC or the NASDAQ is contemplating
terminating such registration or listing. All of the authorized shares of Common
Stock are entitled to one vote per share.  

Section 3.04. Valid Issuance

. The Shares have been duly and validly authorized and, when issued pursuant to
this Agreement, will be validly issued, fully paid and nonassessable, and shall
be free and clear of all encumbrances, restrictions, preemptive rights and other
similar rights, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.  The issuance of the Shares
does not contravene the rules and regulations of the NASDAQ.  Assuming the
accuracy of the representations of Investor contained herein, the Shares will be
exempt from registration pursuant to Rule 506 of Regulation D promulgated under
the Securities Act or Section 4(2) of the Securities Act.  

[***]Confidential Treatment Requested.

6



--------------------------------------------------------------------------------

 

Section 3.05. Poison Pill

. Except as described in the Company’s certificate of incorporation filed with
the Delaware Secretary of State on April 14, 2015, the Company does not have
outstanding stockholder purchase rights, a “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest of the Company upon the occurrence of certain events.

Section 3.06. Absence of Certain Changes

. Except for the execution and performance of the Transaction Documents, the
Option Agreement and the discussions, negotiations and transactions related
thereto, since May 1, 2017, except as identified and described in the SEC
Filings, the Company has conducted its business in the ordinary course
consistent with past practice and there has not been:

(a)any Effect that, individually or taken together with all other Effects that
have occurred prior to the Closing, has had or would reasonably be expected to
have a Material Adverse Effect;

(b)any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the 10-K or subsequently
filed SEC Filings, except for changes in the ordinary course of business that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect;

(c)any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

(d)any material acquisition of any business or entity, or assets of a business
or entity, whether by way of merger, consolidation, purchase of stock, purchase
of assets, license or otherwise;

(e)any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company or its subsidiaries;

(f)any waiver, not in the ordinary course of business, by the Company or any of
its subsidiaries of a material right or of a material debt owed to it, other
than intercompany debt;

(g)any satisfaction or discharge of any lien, claim or encumbrance or payment of
any obligation by the Company or its subsidiaries, except in the ordinary course
of business consistent with past practice and that is not material to the
assets, properties, financial condition, operating results or business of the
Company;

(h)any change or amendment to (i) the Company’s Certificate of Incorporation or
Bylaws or (ii) any Material Contract;

(i)the loss of the services of any executive officer (as defined in Rule 405
under the Securities Act) of the Company; or

(j)any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any of its material subsidiaries.

Section 3.07. SEC Filings

.

(a)The Company has timely filed with or otherwise furnished (as applicable) to
the SEC all filings required to be made by it pursuant to the Exchange Act and
the Securities Act, including the SEC Filings for the last 12 months. As of
their respective dates, the SEC Filings, including any financial statements or
schedules included or incorporated by reference therein, at the time filed
complied as to form in all material

[***]Confidential Treatment Requested.

7



--------------------------------------------------------------------------------

 

respects with the applicable requirements of the Securities Act and the Exchange
Act, and the rules and regulations of the SEC promulgated thereunder applicable
to such SEC Filings.

(b)As of their respective dates, the SEC Filings, including any financial
statements or schedules included or incorporated by reference therein, at the
time filed, did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(c)The Company is eligible to use Form S-3 to register the disposition of the
Shares for sale by Investor as contemplated by Article VI.

(d)As of the date of this Agreement, there are no outstanding or unresolved
comments in comment letters received from the SEC or its staff.  As of the date
of this Agreement, none of the Company’s subsidiaries is subject to the
reporting requirements of Section 13(a) or 15(d) under the Exchange Act.

Section 3.08. Litigation

. Except as described in the SEC Filings, there are no actions, suits, claims,
investigations or proceedings pending before any Governmental Authority against
or affecting the Company, its subsidiaries or any of its or their properties,
and to the Company’s knowledge, no such actions, suits, claims, investigations
or proceedings are threatened.  Neither the Company nor any subsidiary of the
Company is subject to any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.  

Section 3.09. Financial Statements

. The financial statements included in each SEC Filing, together with the
related notes and schedules, comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent restatement) and present fairly, in all material respects, the
consolidated financial position of the Company and its subsidiaries as of the
dates shown and its consolidated results of operations and cash flows for the
periods shown, and such financial statements have been prepared in conformity
with GAAP applied on a consistent basis during the periods involved (except as
may be disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Quarterly Reports on Form 10-Q under the
Exchange Act).  Except as set forth in the financial statements of the Company
included in the SEC Filings filed prior to the date hereof, neither the Company
nor any of its subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or would
reasonably be expected to have a Material Adverse Effect.  There are no material
unconsolidated subsidiaries of the Company or any material off-balance sheet
arrangements of any type (including any off balance sheet arrangements required
to be disclosed pursuant to Item 303(a)(4) of Regulation S-K promulgated under
the Securities Act) that have not been so described in the SEC Filings nor any
obligations to enter into any such arrangements.

Section 3.10. Compliance with NASDAQ Continued Listing Requirements

. The Company is in compliance with applicable continued listing requirements of
the NASDAQ.  There are no proceedings pending or, to the Company’s knowledge,
threatened against the Company relating to the continued listing of the Common
Stock on the NASDAQ and the Company has not received any currently pending
notice of the delisting of the Common Stock from the NASDAQ.

Section 3.11. Brokers and Finders

. No broker, finder or investment banker is entitled to any brokerage or
finder’s fee in connection with the transactions contemplated by this Agreement
or any other Transaction Document hereby based upon arrangements made by or on
behalf of Investor or its Affiliates.

Section 3.12. Subsidiaries.

  The Company has disclosed all of its subsidiaries required to be disclosed
pursuant to Item 601(b)(21) of Regulation S-K in an exhibit to the 10-K.  The
Company owns, directly

[***]Confidential Treatment Requested.

8



--------------------------------------------------------------------------------

 

or indirectly, all of the capital stock or other equity interests of its
subsidiary free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity, and all of the issued and outstanding shares of
capital stock of its subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.

Section 3.13. Compliance with Laws.

 

(a)The Company and its subsidiaries are and have at all times in the past three
years been in compliance with all applicable laws, except where the failure to
be so in compliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  During the past three years,
neither the Company nor any of its subsidiaries has received any written notice
of any violation, or alleged violation of any applicable laws, except for such
violations or alleged violations that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b)The Company and its subsidiaries have obtained and are in compliance in all
material respects with all permits, licenses, franchises, approvals,
authorizations, registrations, certificates, variances, exemptions, consents and
similar rights issued or granted by Governmental Authorities that are required
for the conduct by the Company and its subsidiaries of their respective
businesses and ownership of their respective properties (each, a “Company
Permit”), and all of such Company Permits are valid and in full force and
effect.  No action, suit, claim, investigation or proceeding is pending or, to
the Company’s knowledge, threatened to revoke, suspend, cancel, terminate, or
adversely modify any such Company Permit.

(c)None of the Company, its subsidiary or, to the knowledge of the Company, any
director, officer, agent, employee, Affiliate or other Person acting on behalf
of the Company or its subsidiary, is aware of or has taken any action, directly
or indirectly, that would result in a violation by such Persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”), including making use of the mails or any
means or instrumentality of interstate commerce corruptly in furtherance of an
offer, payment, promise to pay or authorization of the payment of any money, or
other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA.  The Company and its
subsidiary have conducted their respective businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

Section 3.14. Accounting Controls and Disclosure Controls

. The Company and each of its subsidiaries, considered as one enterprise,
maintain a system of internal accounting controls sufficient to provide
reasonable assurances that (a) transactions are executed in accordance with
management’s general or specific authorization; (b) transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
and to maintain accountability for assets; (c) receipts and expenditures are
being made only in accordance with management’s general or specific
authorization; (d) access to assets is permitted only in accordance with
management’s general or specific authorization; and (e) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any
differences.  Except as described in the SEC Filings, since the end of the
Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.  The
Company and its subsidiaries, considered as one enterprise, have established and
currently maintain disclosure controls and procedures that comply with Rule
13a-15 under the Exchange Act, and the Company has determined that such
disclosure controls and procedures are effective in compliance with Rule 13a-15
under the Exchange Act.

[***]Confidential Treatment Requested.

9



--------------------------------------------------------------------------------

 

Section 3.15. No Integration.

  Neither the Company nor, to the Company’s knowledge, any of its Affiliates
has, prior to the date hereof, made any offer or sale of any securities which
could be “integrated” (within the meaning of the Securities Act) with the offer
and sale of the Shares in a manner that would require registration of the Shares
under the Securities Act.

Section 3.16. OFAC.

  None of the Company, any subsidiary of the Company or, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Shares, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

Section 3.17. Intellectual Property.

 

(a)The Company or its subsidiary own or possess, free and clear of any lien or
encumbrance, a valid right to use all material patents, trademarks, service
marks, trade names, copyrights, patentable inventions, trade secrets, know-how
and other intellectual property (collectively, the “Intellectual Property”) used
by the Company or its subsidiaries in, and necessary to, the conduct of the
Company’s or its subsidiaries’ business as now conducted or as proposed to be
conducted.  There is no pending or, to Company’s knowledge, threatened action,
suit, claim, investigation or proceeding against the Company or its subsidiaries
(a) that challenges the validity, enforceability, or registrability of any of
the Intellectual Property or (b) alleging that the manufacture or use of the
Company’s compounds or products does or did infringe, misappropriate or
otherwise violate the intellectual property rights (including patent rights) of
a third party.  No Intellectual Property is subject to any order, writ,
judgment, injunction, decree, stipulation, determination or award entered by or
with any Governmental Authority that restricts in any manner the exploitation of
such Intellectual Property.  

(b)All Intellectual Property that is subject to a registration or application
therefor are subsisting, valid and enforceable and all fees, documents and
recordations required for the prosecution and maintenance of such Intellectual
Property have been paid and filed with the relevant Governmental Authority.  No
third party has filed or threatened to file any opposition, cancellation,
abandonment or other similar proceeding with respect to the Intellectual
Property.  There are no prior rights agreements, coexistence agreements,
settlement agreements or other agreements with third parties affecting, limiting
or otherwise restricting the use, registration, or scope of any Intellectual
Property. 

(c)To the Company’s knowledge, no third party is infringing, misappropriating or
otherwise violating the Intellectual Property.  To the Company’s knowledge,
there are no intellectual property rights of any third party that would be
infringed, misappropriated or violated by the practice or use of the
Intellectual Property or the commercial manufacture or commercialization of any
Company product. 

(d)The Company and its subsidiary have taken commercially reasonable actions to
protect, preserve and maintain the confidentiality and security of all material
proprietary and non-public information included within the Intellectual
Property.  No funding, facilities or personnel of any Governmental Authority or
any university, college, research institute or other educational institution has
been used to create any Intellectual Property, except for any such funding or
use of facilities or personnel that has not resulted in such Governmental
Authority or institution obtaining ownership, license or use rights to such
Intellectual Property.

Section 3.18. Regulatory Matters.

 

(a)The Company and its subsidiary have filed with all applicable Governmental
Authorities all material filings, declarations, listings, registrations, reports
or submissions, including adverse

[***]Confidential Treatment Requested.

10



--------------------------------------------------------------------------------

 

event reports, required to be filed with respect to the Company’s or its
subsidiary’s programs.  All applications, submissions, information and data
utilized by the Company and its subsidiary as the basis for, or submitted by or,
to the Company’s knowledge, on behalf of the Company or its subsidiary in
connection with, were true and correct in all material respects as of the date
of submission, and any updates, changes, corrections, or modification to such
applications, submissions, information, and data required under applicable laws
have been submitted to the applicable Governmental Authority.

(b)Neither the Company nor its subsidiary (x) has committed any act, made any
statement, or failed to make any statement that would reasonably be expected to
provide a basis for the FDA to invoke its policy with respect to “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities” or for any other
Governmental Authority to invoke any similar policy and (y) is the subject of
any pending or, to the Company’s knowledge, threatened investigation by any
Governmental Authority pursuant to any such policies.  Neither the Company, its
subsidiary, any of their respective officers, directors or employees nor, to the
Company’s knowledge, its or its subsidiary’s independent contractors, agents or
clinical investigators (i) is or has been debarred under 21 U.S.C. Section 335a,
(ii) is or has been debarred, excluded or suspended from participation in any
U.S. federal health care program, (iii) is or has been debarred by any other
federal or international healthcare related agency, (iv) has engaged in any
conduct that has resulted, or would reasonably be expected to result, in
debarment under applicable law, including 21 U.S.C. Section 335a, or exclusion
from participation in government programs under 42 U.S.C. § 1320a-7 or another
Applicable Law, (v) has had a civil monetary penalty assessed against it, him or
her under Section 1128A of the Social Security Act, (vi) is currently listed on
the General Services Administration published list of parties excluded from
federal procurement programs and non-procurement programs, or (vii) to the
Company’s knowledge, is the target or subject of any current investigation
relating to any possible violation of any applicable law which could result in
debarment or exclusion under any applicable law.  No action, suit, claim,
investigation or proceeding that would reasonably be expected to result in such
a debarment or exclusion is pending or, to the Company’s knowledge, threatened
against the Company, its subsidiary or their officers, directors, employees,
independent contractors, agents, or clinical investigators, or any other person
described in 42 C.F.R. § 1001.1001(a)(1)(ii) and, to the Company’s knowledge,
there are no facts that could reasonably give rise to such an action.

(c)The manufacture of any compounds or products on behalf of the Company and its
subsidiary has been and is being conducted in compliance with all applicable
laws, including cGMPs.  None of the Company, its subsidiary or, to the Company’s
knowledge, any third party engaged in the manufacture of a compound or product
has received any FDA Form 483, “Warning Letter,” “untitled letter,” or other
similar correspondence or notice from the FDA or any other applicable
Governmental Authority.

(d)All studies, tests, and preclinical and clinical trials conducted by or on
behalf of the Company or its subsidiary have been and are being conducted in
accordance with valid protocols and in material compliance with applicable laws,
including the applicable requirements of Good Laboratory Practices or Good
Clinical Practices.  Neither the Company nor its subsidiary has received any
written notices, correspondence, or other communication from any institutional
review board or applicable Governmental Authority recommending or requiring the
termination, suspension, or material modification of any ongoing or planned
clinical trial conducted by, or on behalf of, the Company or its subsidiary.  

(e)None of the Company, its subsidiary or, to the Company’s knowledge, any of
their officers, directors, employees, independent contractors, agents or
clinical investigators is a party to, or bound by, any individual integrity
agreement, corporate integrity agreement or other similar formal agreement with
any Governmental Authority resulting from a failure, or alleged failure, to
comply with any applicable laws.

(f)Neither the Company nor its subsidiary has marketed, advertised or
commercialized any compound or product.

[***]Confidential Treatment Requested.

11



--------------------------------------------------------------------------------

 

(g)No claims for liability for death or injury to any Person as a result of any
defect in any compound or product of the Company or its subsidiary, any warranty
or recall of any compound or product of the Company or its subsidiary, or any
statutory liability or any liability assessed with respect to any failure to
warn arising out of any compound or product of the Company or any subsidiary,
including any claims for liability for death or injury to any Person as a result
of any clinical trial conducted with respect to any such compound or product,
have been asserted against the Company or its subsidiary.

Section 3.19. Title to Assets.

  Except as set forth in the SEC Filings, the Company and its subsidiary have
good and marketable title to all of the properties and assets reflected as owned
in the financial statements referred to in Section 3.09, in each case free and
clear of any security interests, mortgages, liens, encumbrances, equities,
claims and other defects, except such as do not materially and adversely affect
the value of such property or assets and do not materially interfere with the
use made or proposed to be made of such property by the Company or its
subsidiary.

Section 3.20. Insurance.

  The Company and its subsidiary carry or are entitled to the benefits of
insurance in such amounts and covering such risks as the Company reasonably
deems adequate, and all such insurance is in full force and effect.  The Company
has no reason to believe that it or its subsidiary will not be able (a) to renew
its existing insurance coverage as and when such policies expire or (b) to
obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Effect.  Neither the Company nor its subsidiary
has been denied any material insurance coverage which it has sought or for which
it has applied.

Section 3.21. ERISA.

  (a) The Company and its subsidiary and any “employee benefit plan” (as defined
in Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiary or their ERISA Affiliates (as defined below) are in compliance in all
material respects with ERISA and the Internal Revenue Code of 1986, as amended
(the “Code”); (b) no “reportable event” (as defined under ERISA), other than an
event for which the reporting requirement has been waived under regulations
issued by the Pension Benefit Guaranty Corporation, has occurred with respect to
any pension plan subject to Title IV of ERISA that is established or maintained
by the Company, its subsidiary or any of their ERISA Affiliates (“Pension
Plan”); (c) no Pension Plan’s benefit liabilities under Section 4001(a)(16) of
ERISA exceed the current value of that Pension Plan’s assets, all as determined
as of the most recent valuation date for the Pension Plan in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of ERISA;
(d) none of the Company, its subsidiary or any of their ERISA Affiliates has
incurred or reasonably expects to incur any liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan,” (ii) Sections 4971 or 4975 of the Code, (iii) Section 412 of the Code as
a result of a failure to satisfy the minimum funding standard, or (iv) Section
4980B of the Code with respect to the excise tax imposed thereunder; and (e)
each “employee benefit plan” established or maintained by the Company, its
subsidiary or any of their ERISA Affiliates that is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service and nothing has occurred, whether by action or
failure to act, which is reasonably likely to cause disqualification of any such
employee benefit plan under Section 401(a) of the Code, except in the case of
each of clauses (a) through (e), which would not have a Material Adverse
Effect.  “ERISA Affiliate” means, with respect to the Company or its subsidiary,
any member of any group of organizations described in Section 414(b), (c), (m)
or (o) of the Code, of which the Company or such subsidiary is a member.

Section 3.22. Labor Disputes.

  No labor disturbance by or dispute with employees of the Company or its
subsidiary exists or, to the knowledge of the Company, is threatened which would
reasonably be expected to result in a Material Adverse Effect.  None of the
employees of the Company or its subsidiary is represented by a union and, to the
knowledge of the Company, no union organizing activities are taking place.
Neither the Company nor its subsidiary has violated any federal, state or local
law or foreign law relating to the

[***]Confidential Treatment Requested.

12



--------------------------------------------------------------------------------

 

discrimination in hiring, promotion or pay of employees, nor any applicable wage
or hour laws, or the rules and regulations thereunder, or analogous foreign laws
and regulations, which could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

Article IV

Representations and Warranties of Investor

Investor hereby represents and warrants that:

Section 4.01. Organization and Standing

.  Investor is a corporation duly organized, validly existing and in good
standing, to the extent applicable, under the laws of its jurisdiction of
organization and has the corporate power and authorization to enter into this
Agreement and perform its obligations hereunder.

Section 4.02. Authority; Non-Contravention

.

(a)Investor has the requisite corporate power and authority to enter into the
Transaction Documents, to carry out its obligations thereunder and to consummate
the transactions contemplated thereunder.  The execution and delivery of the
Transaction Documents, the performance by Investor of its obligations thereunder
and the consummation of the transactions contemplated thereunder have been duly
authorized by all requisite corporate action by Investor.  The Transaction
Documents have been duly executed and delivered by Investor and constitute the
legal, valid and binding obligations of Investor enforceable against Investor in
accordance with their terms, except as may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or other applicable
law of general application relating to or affecting the enforcement of creditors
rights’ generally.

(b)The execution, delivery and performance by Investor of this Agreement and the
other Transaction Documents, and the consummation by Investor of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational or constitutional documents of Investor; (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any contract to which Investor is a
party; or (iii) result in a violation of any applicable law to Investor or by
which any property or asset of Investor is bound or affected, except, in the
case of clause (ii) or (iii), as would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on Investor’s ability
to perform on a timely basis its obligations under any of the Transaction
Documents.

(c)Except as contemplated in this Agreement, no consent, approval, permit, order
or authorization of, or registration, declaration or filing with, any
Governmental Authority is required by or with respect to Investor in connection
with the execution and delivery of the Transaction Documents or the consummation
of the transactions contemplated thereunder, except for such other consents,
approvals, permits, orders or authorizations, registrations or declarations
that, if not obtained, made or given, would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on
Investor’s ability to perform on a timely basis its obligations under any of the
Transaction Documents.

Section 4.03. Status and Investment Intent of Investor

.

(a)Investment Intent.  Investor is acquiring the Shares for its own account for
investment purposes only and not with a view to any public distribution thereof
or with any intention of selling, distributing or otherwise disposing of the
Shares in a manner that would violate the registration requirements of the
Securities Act.  Investor acknowledges and agrees that the Shares may not be
sold, transferred, offered for sale, pledged, hypothecated or otherwise disposed
of without registration under the Securities Act and any applicable

[***]Confidential Treatment Requested.

13



--------------------------------------------------------------------------------

 

state securities laws, except pursuant to an exemption from such registration
under the Securities Act and such laws.  Investor has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risk of its investment.

(b)Investigation.  Investor acknowledges and affirms that, with the assistance
of its advisors, it has conducted and completed its own investigation, analysis
and evaluation related to the investment in the Shares.  Investor has received
or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the
Shares.  

(c)Accredited Investor.  Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the Securities Act.

Section 4.04. Brokers

.  No broker, finder or investment banker is entitled to any brokerage or
finder’s fee in connection with the transactions contemplated by this Agreement
or any other Transaction Document based upon arrangements made by or on behalf
of Investor or its Affiliates.

Article V

Covenants

Section 5.01. Reservation and Listing of Shares

.

(a)The Company shall submit to the NASDAQ a supplemental listing application for
the Shares to be listed on the NASDAQ promptly (but in any event within three
Business Days) following the date hereof.  Further, if the Company applies to
have its Common Stock or other securities traded on any other principal stock
exchange or market other than the NASDAQ, it shall include in such application
the Shares, and will take such other action as is reasonably necessary to cause
such Common Stock to be so listed.  The Company will use commercially reasonable
efforts to continue the listing and trading of its Common Stock on the NASDAQ
and, in accordance, therewith, will use commercially reasonable efforts to
comply in all respects with the Company’s reporting, filing and other
obligations under the listing rules of the NASDAQ.

Section 5.02. Lock-Up

.  During the Lock-Up Period, Investor [***]

Section 5.03. Standstill

.

(a)During the Standstill Period, neither Investor, nor any Investor Controlled
Entity, Parent Entity, Affiliate of Investor or 13D Group of which Investor or
any of its Affiliates is a member (collectively, the “Standstill Parties”),
shall, directly or indirectly:

(i)except at the specific written request of the Company or pursuant to [***];

(ii)except as permitted by clause (i) of this Section 5.03(a), acquire
additional shares of Voting Stock without the consent of the Board if the effect
of such acquisition would be to increase the percentage of Common Stock
beneficially owned by the Standstill Parties [***]of the then-outstanding shares
of Common Stock; provided, however, that notwithstanding the provisions of this
clause (ii) of this Section 5.03(a), if the number of shares of then-outstanding
Common Stock is reduced or if the aggregate ownership of the Standstill Parties
is increased as a result of (A) the participation in any offering by the Company
of any securities offered pro-rata to all stockholders of the Company or (B) a
repurchase by the Company of then-outstanding Common Stock, stock split, stock
dividend or a recapitalization of the Company, the Standstill Parties shall not
be required to dispose of any of their

[***]Confidential Treatment Requested.

14



--------------------------------------------------------------------------------

 

holdings of Common Stock even though such action resulted in the Standstill
Parties’ beneficial ownership increasing;

(iii)[***];

(iv)[***];

(v)except as permitted by clause (i) of this Section 5.03(a), [***] ;

(vi)except at the request of the Company or pursuant to [***];

(vii)[***]; or

(viii)publicly disclose any intention, plan or arrangement inconsistent with the
foregoing.

Notwithstanding anything to the contrary in this Agreement, (A) the prohibitions
in this Section 5.03(a) shall not affect Investor’s ability to hold the Shares;
(B) the prohibitions in this Section 5.03(a) shall not prevent Investor from
making an offer to the Board to acquire all of the outstanding shares of capital
stock of the Company or proposing to the Company any other strategic
transaction, so long as such offer or proposal is not publicly disclosed; (C)
the prohibitions in this Section 5.03(a) shall not apply to any employee pension
benefit plan or similar plan of Investor or of any Affiliate of Investor that
invests in the Company; (D) in the event that it shall be publicly announced or
disclosed that (1) the Company has (x) entered into, or plans to enter into, a
Change of Control of the Company transaction or an agreement for a Change of
Control of the Company or (y) received an unsolicited offer (determined to be
bona fide by the Board in good faith) for a majority of the outstanding shares
of capital stock of the Company, or for the sale of the Company or any sale,
exclusive license or other disposition of all or substantially all of its assets
at any time, or (2) the Board has recommended or approved any of the actions set
forth in clause (1), Investor shall be released from compliance with the terms
of this Section 5.03(a) with respect to such transaction, offer or process; (E)
this Section 5.03(a) shall not prevent Investor from tendering shares in
connection with a third-party tender offer or participating in any sale approved
by the Board; and (F) this Section 5.03(a) shall not prevent the exercise by
Investor of the IVT Option or the Oral DME Option (as such terms are defined in
the Option Agreement) or the consummation of the transactions contemplated by
Option Agreement or the Asset Purchase and License Agreements (as defined in the
Option Agreement).  

(b)In the event the Company becomes aware that Investor’s holdings (together
with any other Standstill Parties’ holdings) of the Common Stock exceeds the
ownership limitations under Section 5.03(a)(ii), subject to the proviso therein,
the Company will promptly provide written notice to Investor.  Following
delivery of such notice, at the option of the Company, Investor must either (i)
sell shares of Common Stock to the Company, as soon as reasonably practicable
after it receives notice thereof from the Company, at the closing price of the
Common Stock on the NASDAQ on the day prior to the date on which Investor
receives such notice, or (ii) sell such shares to a third party as soon as
reasonably practicable after receiving such notice and on such date or dates as
decided after consultation with the Company, in each case, to cause Investor’s
holdings (together with the other Standstill Parties’ holdings) not to exceed
such ownership limitations.

Section 5.04. Public Disclosure

. 

(a)The Parties agree that the Company shall be permitted to make a single public
announcement of the execution of this Agreement and the Voting Agreement which
shall be in the form of the press release attached as Exhibit H to the Option
Agreement.  Either Party shall have the right to disclose all or a portion of
such press release at any time.  Any further written publication, news release
or other written public announcement relating to this Agreement, the Voting
Agreement or the performance hereunder or thereunder shall require mutual
agreement and first be reviewed and approved by both Parties; provided, however,
that,

[***]Confidential Treatment Requested.

15



--------------------------------------------------------------------------------

 

subject to Section 5.04(b), any disclosure which is required by applicable law
as advised by the disclosing Party’s counsel may be made without the prior
consent of the other Party, although the other Party shall be given prompt
notice of any such legally required disclosure and the disclosing Party shall
use commercially reasonable efforts to provide the other Party an opportunity to
discuss and comment on the proposed disclosure and consider such comments in
good faith before making such disclosure.  Except as provided by the foregoing,
neither Party shall use the name(s) of the other Party or the other Party’s
personnel who have participated in this Agreement or the Voting Agreement, or
any abbreviation or variant thereof, in any press release or commercial
advertisement or similar material, unless such Party obtains in advance the
written consent of the named Party.

(b)A copy of this Agreement and the Voting Agreement may be filed by either
Party or its Affiliates with the SEC or equivalent securities agency if such
filing is, in the reasonable opinion of such Party’s legal counsel, required by
applicable law.  Before filing this Agreement or the Voting Agreement, or any of
the terms hereof or thereof, pursuant to this subsection, the Parties will
consult with one another on the terms of this Agreement or the Voting Agreement
to be redacted in making any such filing, with the Party that is required, or
whose Affiliate is required, to file this Agreement providing as much advanced
notice as is feasible under the circumstances, and considering in good faith the
comments of the other Party.  In connection with any such filing, such Party
shall endeavor, at its own expense, to obtain confidential treatment of such
terms reasonably requested by the other Party and other trade secret information
to the extent permitted by such securities agency.

Section 5.05. Securities Law Matters

.

(a)Restricted Securities.  Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

(b)Legends.  It is understood that, except as provided below, book entry
accounts evidencing the Shares may bear the following or any similar legends: 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.  

THESE SECURITIES MAY BE SUBJECT TO TRANSFER RESTRICTIONS SET FORTH IN A CERTAIN
SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF
THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER.

(c)Removal of Legends. Notwithstanding the foregoing, Investor shall be entitled
to receive from the Company a like number of shares not bearing such legend (and
the Company shall remove, or cause to be removed, the applicable legend from the
book entry accounts evidencing the Shares) upon the request of Investor (i) at
such time as such restrictions are no longer applicable and (ii) with respect to
the restriction on transfer of such shares under the Securities Act, at such
time as such legend is no longer required in order to ensure compliance with the
Securities Act.

[***]Confidential Treatment Requested.

16



--------------------------------------------------------------------------------

 

Section 5.06. Voting Agreement

.  Investor hereby agrees to vote or cause to be voted all shares of Voting
Stock owned or controlled by Investor or its Affiliates in the manner provided
for in the Voting Agreement attached hereto as Exhibit A (the “Voting
Agreement”).

Article VI

Registration Rights

Section 6.01. Shelf Registration on Form S-3

.

(a)During the time period beginning upon the expiration of the transfer
restrictions contained in Section 5.02 and ending on the date that all
Registrable Securities have been sold or can be sold publicly under Rule 144,
without volume or manner of sale limitations, in any three month period or
Investor no longer owns at least [***] of the outstanding Common Stock, upon
written request by Investor, the Company shall, as soon as reasonably
practicable, prepare and file with the SEC a shelf Registration Statement
covering the resale of Registrable Securities for an offering to be made on a
continuous basis pursuant to Rule 415; provided, however, that, subject to
Section 6.01(g), the Company shall not be obligated to effect, or to take any
action to effect, such registration after the Company has effected two
registrations pursuant to this Article VI.  The Registration Statement shall be
on Form S-3 or any successor form thereto (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3 or any
successor form thereto, in which case such registration shall be on another
appropriate form in accordance with the Securities Act and the Exchange
Act).  At least five Business Days prior to filing any such Registration
Statement or Prospectus, the Company shall furnish to Investor and its counsel
copies of all such documents proposed to be filed, and Investor shall have the
opportunity to comment on any information pertaining solely to Investor and its
plan of distribution contained therein and the Company shall make the
corrections reasonably requested by Investor with respect to such information
prior to filing thereof

(b)The Company shall use its commercially reasonable efforts to cause the
Registration Statement to be declared effective by the SEC as promptly as
practical after the filing thereof, and, subject to Section 6.01(e), shall use
its commercially reasonable efforts to keep the Registration Statement
continuously effective under the Securities Act for all Registrable Securities
until the date that all Registrable Securities have been sold or can be sold
publicly under Rule 144, without volume or manner of sale limitations, in any
three month period or Investor no longer owns at least [***] of the outstanding
Common Stock (the “Effectiveness Period”).

(c)The Company shall notify Investor in writing promptly (and in any event
within five Business Days) after receiving notification from the SEC that the
Registration Statement has been declared effective.

(d)The Company may require Investor to provide such information regarding
Investor as may be required under the Securities Act to effect the registration
contemplated hereunder.

(e)If at any time after a Registration Statement has become effective the
Company is engaged in any material plan, proposal or agreement with respect to
any financing, acquisition, recapitalization, reorganization or other material
transaction or development the public disclosure of which would be materially
detrimental to the Company (as determined in the good faith judgement of the
Board and certified to Investor in a certificate signed by the Chief Executive
Officer of the Company), then the Company may direct that such request be
delayed or that use of the Prospectus contained in such Registration Statement
be suspended, as applicable, for a period of up to 45 days.  The Company will
immediately notify Investor upon the delay or suspension.  In the case of notice
suspending an effective Registration Statement, Investor will immediately
discontinue any sales of Registrable Securities pursuant to such Registration
Statement until Investor has

[***]Confidential Treatment Requested.

17



--------------------------------------------------------------------------------

 

received copies of a supplemented or amended Prospectus, or until Investor is
advised in writing by the Company that the then-current Prospectus may be used
and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in such Prospectus.  The
Company may exercise the rights provided by this Section 6.01(e) only twice in
any 365-day period and for an aggregate of up to 60 days within any 365-day
period.

(f)The Company will use its commercially reasonable efforts to cooperate with
Investor in the disposition of the Registrable Securities covered by a
Registration Statement.

(g)A registration will not be deemed to be effected for purposes of this Article
VI if the Registration Statement for such registration has (i) not been declared
effective by the SEC or (ii) become effective in accordance with the Securities
Act and not been kept effective for the Effectiveness Period.  In addition, if
after such Registration Statement has been declared or becomes effective, (A)
the offering of Registrable Securities pursuant to such Registration Statement
is interfered with by any stop order, injunction, or other order or requirement
of the SEC or other governmental agency or court such that the continued offer
and sale of Registrable Securities being offered pursuant to such Registration
Statement would violate applicable law and such stop order, injunction or other
order or requirement of the SEC or other governmental agency or court does not
result from any act or omission of Investor (an “Interference”) and (B) any such
Interference is not cured within 60 days thereof, such registration will be
deemed not to have been effected and will not count as a registration for
purposes of this Article VI.  In the event such Interference occurs and is
cured, the Effectiveness Period relating to such Registration Statement will be
extended by the number of days of such Interference, including the date such
Interference is cured.

(h)With respect to one request for registration pursuant to this Article VI
only, Investor

may, at any time prior to the effective date of such Registration Statement,
revoke the request for such registration by providing a written notice to the
Company, in which case such request for registration that has been revoked will
be deemed not to have been effected and will not count as a request for
registration for purposes of Section 6.01(a) if, and only if, Investor promptly
reimburses the Company for all registration expenses of the type described in
Section 6.03 incurred by the Company in connection with such requested
registration. Notwithstanding the foregoing sentence, the Parties agree and
acknowledge that Investor may revoke any request for registration (without any
obligation to reimburse the Company for registration expenses incurred in
connection therewith) if such revocation is based on (i) a material adverse
change in circumstances with respect to the Company and its subsidiaries, taken
as a whole, caused by an act or failure to act by the Company or any of its
subsidiaries and not known to Investor at the time the request for registration
was first made or (ii) the Company’s failure to comply in any material respect
with its obligations pursuant to this Article VI, and any such revocation based
on an event described in clauses (i) or (ii) above shall be exercisable at any
time and shall not be counted as the one revocation of a request for
registration permitted by the first sentence of this Section 6.01(i).

Section 6.02. Registration Procedures

.  In connection with the Company’s registration obligations hereunder, the
Company shall:

(a)(i) Prepare and file with the SEC such amendments, including post-effective
amendments, to the Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep the Registration Statement continuously
effective, as to the applicable Registrable Securities for the Effectiveness
Period, and prepare and file with the SEC such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities during the Effectiveness Period; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably practical to any comments received from
the SEC with respect to each Registration Statement or any amendment thereto
(and provide Investor with copies of any such comments received from the SEC);
and (iv) comply in all material

[***]Confidential Treatment Requested.

18



--------------------------------------------------------------------------------

 

respects with the provisions of the Securities Act and the Exchange Act
applicable to the Company with respect to the disposition of all Registrable
Securities covered by a Registration Statement during the applicable period, in
accordance with the intended methods of disposition by Investor thereof set
forth in a Registration Statement as so amended or in such Prospectus as so
supplemented; provided that, at least five Business Days prior to filing any
such amendments or supplements to the Registration Statement or Supplement or
any additional Registration Statement, the Company shall furnish to Investor and
its counsel copies of all such documents proposed to be filed, and Investor
shall have the opportunity to comment on any information pertaining solely to
Investor and its plan of distribution contained therein and the Company shall
make the corrections reasonably requested by Investor with respect to such
information prior to filing thereof.

(b)Notify Investor as promptly as reasonably practical, and confirm such notice
in writing no later than two Business Days thereafter, of any of the following
events: (i) any Registration Statement or any post-effective amendment is
declared effective; (ii) the Company becomes aware that the SEC has issued any
stop order suspending the effectiveness of any Registration Statement or
initiates any proceedings for that purpose; (iii) the Company receives notice of
any suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction, or the initiation or threat
of any proceeding for such purpose; or (iv) the financial statements included in
any Registration Statement become ineligible for inclusion therein or any
Registration Statement or Prospectus or other document contains any untrue
statement of a material fact, or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(c)Use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction within the United States, as soon as possible.

(d)If requested by Investor, promptly provide Investor, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and all exhibits to the extent
requested by Investor (including those previously furnished or incorporated by
reference) promptly after the filing of such documents with the SEC.

(e)Promptly deliver to Investor, without charge, as many copies of the
Prospectus (including each form of prospectus) and each amendment or supplement
thereto as Investor may reasonably request.  The Company hereby consents to the
use of such Prospectus, and each amendment or supplement thereto, by Investor in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto, to the extent permitted
by federal and state securities laws and regulations.

(f)Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with Investor in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so
qualified, or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

[***]Confidential Treatment Requested.

19



--------------------------------------------------------------------------------

 

(g)Upon sale of such Registrable Securities pursuant to an effective
Registration Statement, cooperate with Investor to facilitate the timely
preparation and delivery of the shares representing Registrable Securities to be
delivered to a transferee’s book entry account, which shares shall be free, to
the extent permitted by this Agreement and under applicable law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any Investor may reasonably
request.

(h)Promptly upon the occurrence of any event described in Section 6.02(b)(iv),
prepare a supplement or amendment, including a post-effective amendment, to a
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither such
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(i)Comply in all material respects with all rules and regulations of the SEC
applicable to the Company in connection with the registration of the Shares.

(j)Comply in all material respects with all applicable rules and regulations of
the SEC under the Securities Act and the Exchange Act, including Rule 172 under
the Securities Act, file any final Prospectus, including any supplement or
amendment thereof, with the SEC pursuant to Rule 424 under the Securities Act,
promptly inform the holders in writing if, at any time during the Effectiveness
Period, the Company does not satisfy the conditions specified in Rule 172 and,
as a result thereof, the holders are required to make available a Prospectus in
connection with any disposition of Registrable Securities or take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities hereunder.

Section 6.03. Registration Expenses

.  The Company shall pay all fees and expenses incident to the performance of or
compliance with Article VI of this Agreement (but excluding underwriting
discounts and commissions, fees and expenses of Investor (including fees and
expenses of Investor’s counsel)), including (a) all registration and filing fees
and expenses, including those related to filings with the SEC, the NASDAQ and in
connection with applicable state securities or Blue Sky laws; (b) printing
expenses (including expenses of printing certificates for Registrable
Securities); (c) messenger, telephone and delivery expenses incurred by the
Company; (d) fees and disbursements of counsel for the Company; (e) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement; and (f) all
listing fees to be paid by the Company to the NASDAQ.

Section 6.04. Indemnification

.  

(a)Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless Investor, the
officers, directors, partners, members, agents and employees of Investor, each
Person who controls Investor (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, agents and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against all Losses arising out of
or relating to any untrue or alleged untrue statement of a material fact
contained in, or incorporated by reference in, any Registration Statement, any
Prospectus or any form of Company prospectus or in any amendment or supplement
thereto, or in any Company preliminary prospectus or any other offering document
relating to the offering and sale of such securities, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading; provided, however,
that the Company shall not be liable in any such case to the extent that such
Losses arise out of, or are based upon, an untrue statement or omission or
alleged untrue statement or omission made in such Registration Statement in
reliance upon and in conformity with information

[***]Confidential Treatment Requested.

20



--------------------------------------------------------------------------------

 

that is based solely upon information regarding Investor furnished to the
Company by Investor in writing expressly for use therein or relates solely to
Investor or Investor’s proposed method of distribution of Registrable
Securities, and was provided by Investor in writing for use in such Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto.

(b)Indemnification by Investor.  Investor shall, notwithstanding any termination
of this Agreement, indemnify and hold harmless the Company, its officers,
directors, partners, members, agents and employees, each Person who controls the
Company (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), and the officers, directors, partners, members, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against all Losses arising out of any untrue statement
of a material fact contained in any Registration Statement, any Prospectus or
any form of Company prospectus or in any amendment or supplement thereto, or in
any Company preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, in each case, on the effective date
thereof, but only to the extent that such untrue statement or omission is based
solely upon information regarding Investor furnished to the Company by Investor
in writing expressly for use therein, or to the extent that such information
solely relates to Investor or Investor’s proposed method of distribution of
Registrable Securities and was provided by Investor for use in such Registration
Statement, such Prospectus or such form of Prospectus, or in any amendment or
supplement thereto.  In no event shall the liability of Investor under this
Article VI be greater in amount than the dollar amount of the net proceeds
received by Investor upon the sale of the Registrable Securities giving rise to
such indemnification obligation.

(c)Conduct of Indemnification Proceedings.  If any proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all
reasonable fees and expenses incurred in connection with defense thereof;
provided that the failure of any Indemnified Party to give such notice shall not
relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except to the extent that such failure shall have materially and
adversely prejudiced the Indemnifying Party.  An Indemnified Party shall have
the right to employ separate counsel in any such proceeding and to participate
in the defense thereof, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party or Parties unless  (i) the Indemnifying
Party has agreed in writing to pay such fees and expenses; (ii) the Indemnifying
Party shall have failed promptly to assume the defense of such proceeding; or
(iii) the named parties to any such proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party, or that additional or different defenses may be
available to the Indemnified Party (in which case, if such Indemnified Party
notifies the Indemnifying Party in writing that it elects to employ separate
counsel at the expense of the Indemnifying Party, the Indemnifying Party shall
not have the right to assume the defense thereof and the reasonable fees and
expenses of separate counsel shall be at the expense of the Indemnifying Party),
it being understood, however, that the Indemnifying Party shall not, in
connection with any one such proceeding (including separate proceedings that
have been or will be consolidated before a single judge) be liable for the fees
and expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties.  The Indemnifying Party shall not be liable for any
settlement of any such proceeding effected without its written consent, unless
such consent is unreasonably withheld or delayed.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending proceeding in respect of which any Indemnified Party
is a party, unless such settlement (i) includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such proceeding and (ii) is solely for monetary consideration.  All reasonable
fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent

[***]Confidential Treatment Requested.

21



--------------------------------------------------------------------------------

 

incurred in connection with investigating or preparing to defend such proceeding
in a manner not inconsistent with this Section 6.04(c)) shall be paid by the
Indemnifying Party to the Indemnified Party, as incurred, within 20 Business
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided that the Indemnified Party shall reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).

(d)Contribution.  If it is judicially determined (by entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that a claim for
indemnification under Section 6.04(a) or Section 6.04(b) is unavailable to an
Indemnified Party (by reason of public policy or otherwise), then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the Parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a Party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 6.04(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 6.04 was available to such party in
accordance with its terms.  The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 6.04 were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 6.04, Investor shall
not be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by Investor from the sale of
the Registrable Securities subject to the proceeding exceeds the amount of any
damages that Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

Section 6.05. Dispositions

.  Investor agrees that it will comply with the prospectus delivery requirements
of the Securities Act as applicable to it in connection with sales of
Registrable Securities pursuant to a Registration Statement, and shall sell its
Registrable Securities in accordance with the plan of distribution set forth in
the Prospectus.  Investor further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Sections
6.02(b)(ii), (iii) or (iv), Investor will use commercially reasonable efforts to
discontinue disposition of Registrable Securities under a Registration Statement
until Investor is advised in writing by the Company that the use of the
Prospectus, or amended Prospectus, as applicable, may be used.  The Company will
use commercially reasonable efforts to cause any event of the kind described in
Sections 6.02(b)(ii), (iii) or (iv) to be removed as promptly as practicable
following occurrence thereof.  The Company may provide appropriate stop orders
to enforce the provisions of this paragraph.  

Section 6.06. Assignment of Registration Rights

.  The registration and other rights under Article VI of this Agreement shall be
automatically assignable by Investor to any transferee of all or any portion of
Investor’s Registrable Securities who is an Affiliate of Investor if (a)
Investor agrees in writing with the transferee or assignee to assign such rights
and a copy of such agreement is furnished to the Company within a reasonable
time after such assignment; (b) the Company is furnished with written notice of
(i) the name and address of such transferee or assignee, and (ii) the securities
with respect to which such registration rights are being transferred or
assigned; (c) following such transfer or assignment, the further disposition of
such securities

[***]Confidential Treatment Requested.

22



--------------------------------------------------------------------------------

 

by the transferee or assignee is restricted under the Securities Act and
applicable state securities laws; (d) at or before the time the Company receives
the written notice contemplated by clause (b) of this sentence the transferee or
assignee agrees in writing to be bound by all of the provisions contained
herein; and (e) such transfer shall have been made in accordance with the
applicable requirements of this Agreement.

Section 6.07. SEC Reports.

  With a view to making available to Investor the benefits of Rule 144 under the
Securities Act and any other rule or regulation of the SEC that may at any time
permit Investor to sell Registrable Securities to the public without
registration or pursuant to a registration on Form S-3, for so long as Investor
owns any Shares, the Company agrees to (a) make and keep available adequate
current public information, as those terms are understood and defined in SEC
Rule 144; and (b)  furnish to Investor, promptly upon request (i) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested in availing Investor of
any rule or regulation of the SEC (exclusive of Rule 144A) which permits the
selling of any Shares without registration or pursuant to Form S-3.

Article VII

Survival and Indemnification

Section 7.01. Survival

.  The representations and warranties in this Agreement shall survive the
Closing until the date that is [***] following the end of the Lock-Up
Period.  All covenants and other agreements made by a Party herein or pursuant
hereto shall survive until all obligations set forth therein shall have been
performed or satisfied or they shall have terminated in accordance with their
terms.

Section 7.02. Indemnification

.  Effective at and after the Closing, the Company hereby agrees to indemnify
and hold harmless Investor, its Affiliates and their respective directors,
officers, employees, agents, successors and assigns from and against any and all
Losses incurred or sustained by, or imposed upon, such Persons arising out of
any (a) inaccuracy or breach of a representation or warranty made by the Company
in this Agreement or any other Transaction Document (with the amount of Losses
being determined without regard to any qualification or exception contained
therein relating to materiality or Material Adverse Effect or any similar
qualification or standard) or (b) breach of this Agreement by the Company.
Effective at and after the Closing, Investor hereby agrees to indemnify and hold
harmless the Company, its Affiliates and their respective directors, officers,
employees, agents, successors and assigns from and against any and all Losses
incurred or sustained by, or imposed upon, such Persons arising out of any (i)
inaccuracy or breach of a representation or warranty made by Investor in this
Agreement or any other Transaction Document (with the amount of Losses being
determined without regard to any qualification or exception contained therein
relating to materiality or Material Adverse Effect or any similar qualification
or standard) or (ii) breach of this Agreement by Investor. From and after the
Closing, the remedies in this Article VII shall be the exclusive remedies of the
parties hereto with respect to any and all matters arising under this Agreement
and the transactions contemplated hereby, except (x) for the remedies of
specific performance, injunction and other non-monetary equitable relief and (y)
as contemplated in Section 6.04.

Section 7.03. Conduct of Indemnification Proceedings

.  Any person seeking indemnification pursuant to Section 7.02 shall (a) inform
the indemnifying party of any claim with respect to which it seeks
indemnification as soon as reasonably practicable (provided, however, that the
failure to inform the indemnifying party as soon as reasonably practicable shall
not relieve the indemnifying party of its indemnification obligations, except
and to the extent that the indemnifying party is actually prejudiced by reason
of such failure) and (b) permit such indemnifying party to assume the direction
and control of the defense of such claim; provided that the indemnifying party
shall not be entitled to assume the defense of any claim if such

[***]Confidential Treatment Requested.

23



--------------------------------------------------------------------------------

 

claim (i) seeks any relief other than monetary damages, (ii) has been brought by
or on behalf of any Governmental Authority or in connection with taxes or any
criminal or regulatory enforcement action, (iii) is reasonably likely to result
in a regulatory enforcement action by a Governmental Authority against the
indemnified party, (iv) relates to the intellectual property rights of the
indemnified party or (v) in the reasonable judgment of such indemnified party,
based upon written advice of its counsel, a conflict of interest exists between
such indemnified party and the indemnifying party with respect to such
claims.  The indemnified party shall cooperate with the indemnifying party (at
the expense of the indemnifying party) in the defense of such claim in all
reasonable respects; provided further that any Person entitled to
indemnification under Section 7.02 shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (1) the
indemnifying party has agreed to pay such fees or expenses; or (2) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to the indemnified party No indemnifying
party will, except with the consent of the indemnified party, consent to entry
of any judgment or enter into any settlement unless such judgment or settlement
is solely for monetary consideration and includes as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
full release from all liability in respect of such claim or litigation.

Article VIII

Miscellaneous

Section 8.01. Governing Law

. Resolution of all disputes and claims arising out of or related to the
Transaction Documents or the performance, enforcement, breach or termination of
the Transaction Documents and any remedies relating thereto, shall be governed
by and construed under the substantive laws of the State of Delaware, without
regard to conflicts of law rules that would provide for application of the law
of a jurisdiction outside Delaware.

Section 8.02. Dispute Resolution

.  The Parties agree that all disputes shall be governed in accordance with
Section 13.14 of the Option Agreement.

Section 8.03. Equitable Remedies; Specific Performance

.  The rights and remedies of the Parties shall be cumulative and not
alternative, except as expressly provided in any Transaction Document.  Each of
the Parties agrees that this Agreement and the other Transaction Documents are
intended to be legally binding and specifically enforceable pursuant to their
respective terms and that the Parties would be irreparably harmed if any of the
provisions of the Transaction Documents are not performed in accordance with
their specific terms and that monetary damages would not provide adequate remedy
in such event.  Accordingly, in addition to any other remedy to which a
non-breaching Party may be entitled at law, a non-breaching Party shall be
entitled to seek injunctive relief to prevent breaches of the Transaction
Documents and to specifically enforce the terms and provisions hereof and
thereof.  Each Party hereby irrevocably waives (a) any requirement that the
other Party post a bond or other security as a condition for obtaining such
relief and (b) any defenses based on adequacy of any other remedy, whether at
law or in equity, that might be asserted as a bar to the remedy of specific
performance of any of the terms or provisions hereof or thereof or injunctive
relief in any action brought therefor by any other Party.

Section 8.04. Counterparts

1.1.  This Agreement and any other Transaction Document may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  A signed copy of
this Agreement or any other Transaction Document delivered by facsimile or PDF
file by e-mail or other means of electronic transmission shall be deemed to have
the same legal effect as delivery of an original signed copy of this Agreement
or such other Transaction Document.

[***]Confidential Treatment Requested.

24



--------------------------------------------------------------------------------

 

Section 8.05. Titles and Subtitles

.  The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

Section 8.06. Notices

.  Any notice, claims and other communications required or permitted to be given
under this Agreement shall be in writing, shall specifically refer to this
Agreement and shall be deemed to have been sufficiently given for all purposes
(a) upon receipt, if mailed by first class certified or registered mail, postage
prepaid, express delivery service or personally delivered or (b) on the date of
transmission, if sent by facsimile or e-mail of an Adobe™ Portable Document
Format (“PDF”) document (with confirmation of transmission) if sent during the
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient.  Unless otherwise specified in
writing, the addresses, facsimile numbers and e-mail addresses of the Parties
shall be as set forth below.

If to the Company:

KalVista Pharmaceuticals, Inc.

55 Cambridge Parkway, 9th Floor

Cambridge, MA 02142

Attention:  Chief Financial Officer

Email:  [***]

With a copy (which shall not constitute notice) to:

Fenwick & West LLP

555 California St., 12th Floor

San Francisco, CA 94104

Attention:  [***]

Email:  [***]

If to Investor:

 

Merck Sharp & Dohme Corp.

One Merck Drive

Whitehouse Station, NJ 08889-0100

Attention:  Office of Secretary

Facsimile:  [***]

With copies (which shall not constitute notice) to:

 

Merck Sharp & Dohme Corp.

2000 Galloping Hill Road

P.O. Box 539

Mailstop K-1-4161

Kenilworth, NJ 07033

Attention:  Senior Vice President, Business Development

and

 

Covington & Burling LLP

One CityCenter

850 Tenth Street, NW

Washington, DC  20001

[***]Confidential Treatment Requested.

25



--------------------------------------------------------------------------------

 

Attention:  [***]

Facsimile: [***]

E-mail:  [***]

Section 8.07. Expenses

.  Except as otherwise specifically provided herein or in any other Transaction
Document, all costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the other Transaction Documents shall be paid by the Party incurring such
cost or expense.

Section 8.08. Amendments and Waivers

.  Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of the
Company and Investor.  Any amendment or waiver effected in accordance with this
paragraph shall be binding on the Company, Investor and their respective
controlled Affiliates.

Section 8.09. Delays or Omissions

.  No delay or omission to exercise any right, power or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, nor any partial exercise thereof, shall impair any such right,
power or remedy of such nonbreaching or nondefaulting party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  All remedies, whether under this Agreement
or by law or otherwise afforded to any party, shall be cumulative and not
alternative.

Section 8.10. Severability.

  If any one or more of the provisions of this Agreement or any other
Transaction Document is held to be invalid or unenforceable by any court of
competent jurisdiction from which no appeal can be or is taken, the provision
shall be considered severed from this Agreement or such other Transaction
Document, as applicable, and shall not serve to invalidate any remaining
provisions hereof or therefor or invalidate or render unenforceable such term or
provision in any other jurisdiction.  The Parties shall make a good faith effort
to replace any invalid or unenforceable provision with a valid and enforceable
one such that the objectives contemplated by the Parties when entering this
Agreement and the other Transaction Documents may be realized.

Section 8.11. Entire Agreement

.  This Agreement and the other Transaction Documents set forth the complete,
final and exclusive agreement and all the covenants, promises, agreements,
warranties, representations, conditions and understandings between the Parties
with respect to the subject matter hereof and of the other Transaction Documents
and supersede and terminate all prior and contemporaneous agreements and
understandings between the Parties with respect to such subject matter.  There
are no covenants, promises, agreements, warranties, representations, conditions
or understandings, either oral or written, between the Parties with respect to
the subject matter hereof or of the other Transaction Documents other than as
are set forth therein.

Section 8.12. No Third Party Beneficiaries; Assignment.

  Except as contemplated in Section 7.02, this Agreement and the other
Transaction Documents is solely for the benefit of the Parties and their
respective successors and assigns and no third party is intended or shall be
deemed to be a beneficiary of any provision of this Agreement or any other
Transaction Document (including, for the avoidance of doubt, any stockholder of
the Company).  Subject to Section 6.06, no Party may assign its rights or
delegate its obligations under this Agreement, whether by operation of law or
otherwise, and any assignment in contravention hereof shall be null and void.

Section 8.13. Interpretation and Construction

.  In this Agreement and the other Transaction Documents, except where the
context expressly requires otherwise, (a) the use of any gender herein will be

[***]Confidential Treatment Requested.

26



--------------------------------------------------------------------------------

 

deemed to encompass references to either or both genders, and the use of the
singular will be deemed to include the plural (and vice versa); (b) the words
“include”, “includes” and “including” will be deemed to be followed by the
phrase “without limitation”; (c) the word “will” will be construed to have the
same meaning and effect as the word “shall”; (d) the word “any” shall mean “any
and all” unless otherwise clearly indicated by context; (e) any definition of or
reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(f) any reference herein to any Person will be construed to include the Person’s
successors and assigns; (g) the words “herein”, “hereof” and “hereunder”, and
words of similar import, will be construed to refer to this Agreement in its
entirety and not to any particular provision hereof; (h) where a word or phrase
is defined herein, each of its other grammatical forms shall have a
corresponding meaning; (i) the word “notice” means notice in writing (whether or
not specifically stated) and will include notices, consents, approvals and other
written communications contemplated under this Agreement; (j) provisions that
require that a Party or the Parties “agree,” “consent” or “approve” or the like
will require that such agreement, consent or approval be specific and in
writing, whether by written agreement, letter, approved minutes or otherwise
(but excluding e-mail (except to the extent provided in Section 13.4) and
instant messaging); (k) references to any specific law, rule or regulation, or
article, section or other division thereof, will be deemed to include the
then-current amendments thereto or any replacement or successor law, rule or
regulation thereof; (l) the term “or” will be interpreted in the inclusive sense
commonly associated with the term “and/or”; and (m) the term “extent” in the
phrase “to the extent” means the degree to which a subject or other thing
extends, and such phrase does not mean simply “if”.  Each of the Parties
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said independent counsel.  Each Party
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged between the Parties shall be deemed the work product of all of the
Parties and may not be construed against any Party by reason of its drafting or
preparation.  Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the Parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or
preparation.  Any reference herein of “except as disclosed in the SEC Filings,”
or similar reference, shall be deemed to exclude cautionary statements included
in the “Risk Factors” or “Forward-Looking Statements” sections of the SEC
Filings or other general cautionary or forward-looking statements in any other
sections of such SEC Filings; provided that such exclusion shall not apply to
any statements of historical fact.  References in this Agreement to “dollars” or
“$” shall mean the legal tender of the United States of America.

Section 8.14. Further Assurances

.  The Parties shall execute and deliver all such further instruments and
documents and take all such other actions as may reasonably be required to carry
out the transactions contemplated by this Agreement or any other Transaction
Document and to evidence the fulfillment of the agreements herein or therein
contained.

[Remainder of page intentionally left blank]

 

 

[***]Confidential Treatment Requested.

27



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

KALVISTA PHARMACEUTICALS, INC.

By:  /s/ T. Andrew Crockett

Name: T. Andrew Crockett

Title: Chief Executive Officer

 

[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------

 

MERCK SHARP & DOHME CORP.

By:  /s/ Benjamin Thorner

Name:  Benjamin Thorner

Title:    Senior Vice President and Global         Head of Business Development
&         Licensing

[Signature Page to Stock Purchase Agreement]